Citation Nr: 9933584	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  93-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for a colon disability.

4.  Entitlement to service connection for a prostate 
disability.

5.  Entitlement to service connection for residuals of 
appendicitis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
January 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Cleveland Regional Office 
(RO), which denied service connection for disabilities of the 
stomach, colon, and prostate, including irritable bowel 
syndrome and residuals of appendicitis.  This case was 
remanded by the Board in January 1995 and November 1996 for 
additional development of the evidence.


FINDINGS OF FACT

1.  The record contains a medical opinion to the effect that 
the veteran's in-service episode of "acute appendicitis" 
was likely an early manifestation of his current irritable 
bowel syndrome.

2.  Other disorders of the stomach, colon and prostate were 
not shown in service or for many years thereafter and have 
not been shown by competent medical evidence to be related to 
the veteran's service, any incident therein, any service-
connected disability, or any continuous symptomatology.

3.  There is no medical evidence of record indicating that 
the veteran currently has appendicitis or any residuals 
thereof.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, irritable 
bowel syndrome was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claims of service connection for other disabilities 
of the stomach, colon, and prostate, and residuals of 
appendicitis, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the only available service 
medical record is a report of the veteran's December 1948 
military separation medical examination.  In a June 1992 
response to the RO's request for the remainder of the 
veteran's service medical records, the National Personnel 
Records Center (NPRC) indicated that the veteran's service 
medical records were not on file and were likely destroyed in 
the fire at the NPRC in 1973.  The Board is cognizant that 
because the majority of the veteran's service medical records 
are presumed to have been destroyed, VA's obligation to 
consider the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

I.  Factual Background

The veteran's December 1948 military separation medical 
examination report indicates that he was hospitalized at Fort 
Belvoir in April 1948 for "acute appendicitis;" he was 
reportedly treated with bed rest and no operation was 
performed.  On clinical evaluation, the abdomen and viscera, 
the anus and rectum, and the gastro-urinary system showed no 
significant abnormalities.  A serology test was negative; 
urinalysis was negative for sugar and albumin, and was also 
negative microscopically.

The first post-service clinical evidence of record is a March 
1960 hospitalization summary from Huron Road Hospital which 
indicates that the veteran was admitted with complaints of 
acute pain in the left costovertebral angle.  Nausea and 
epigastric pain were also noted.  He reported the usual 
childhood diseases and denied prior surgeries.  The veteran 
also denied a history of previous similar attacks, stating 
that although he had experienced abdominal pain "on and 
off," his current pain was entirely different as far as he 
was concerned.  Examination revealed tenderness in the left 
costovertebral angle, left upper quadrant, and epigastrium.  
While hospitalized, he underwent cytoscopy, urethroscopy, 
pyelography studies, as well as a modified, partial 
transurethral resection of the prostate.  The diagnoses on 
discharge were no stone confirmed, acute and subacute 
posterior urethritis, prostata-seminal vesiculitis with 
hypertrophy and fibrosis, and verumontanitis.  

The veteran was again hospitalized approximately eight years 
later at Huron Road Hospital.  A September 1968 summary 
indicates that upon admission, he complained of pain in the 
left loin and left lower quadrant for the past two to three 
days.  He reported that the pain was accompanied by nausea 
and urinary frequency.  The veteran reported a history of 
transurethral resection of an obstructing prostate gland 
about eight years previously and a hemorrhoidectomy three 
years previously.  Examination showed tenderness in the left 
lower quadrant and left costovertebral angle; hernial 
orifices within normal limits.  The diagnoses on discharge 
were normal retrograde pyelogram and diverticulitis of the 
sigmoid colon.  

In January 1973, the veteran was hospitalized for left 
ureteral colic and microptic hematuria.  On admission, he 
reported a history of diverticulitis.  He had a cytoscopy and 
bilateral retrograde pyelograms.  The diagnoses were left 
ureteral colic, prostatitis, hypertrophic gastritis, 
hypertrophic duodenitis, and diverticulitis.  

In February 1978, the veteran was again hospitalized with 
complaints of lower abdominal pain and loose red stools.  A 
history of diverticulosis for years with probable 
diverticulitis was noted.  A barium enema revealed marked 
diverticulosis of the descending and sigmoid colon.  The 
discharge examination revealed acute diverticulitis and 
diverticulosis.  He was admitted again in December 1979 with 
similar complaints.  A second barium enema showed diverticula 
in the left colon.  The diagnosis was diverticulitis of the 
sigmoid colon and irritable colon syndrome.

In February 1980, the veteran was hospitalized for a flexible 
sigmoidoscopy.  The postoperative diagnoses were 
diverticulosis of the sigmoid colon and irritable colon.

He was hospitalized again in December 1980 for central and 
right chest pain.  An ultrasound of the gallbladder showed a 
persistent 5 millimeter echo dense process in the dependent 
portion of the gallbladder, suspicious for cholelithiasis.  
The diagnosis was costochondral cartilage separation.  

In April 1982 the veteran was hospitalized, complaining of a 
four-day history of suprapubic pain and lower left quadrant 
and back pain.  He reported a past episode of prostatitis and 
seminal vasculitis with hematuria.  Barium enema showed 
diverticulosis and spasms, pain and tenderness in the sigmoid 
region.  Cystoscopy showed mild prostatitis.  The diagnoses 
in May 1982 were acute diverticulitis and prostatitis.  
Subsequent examination showed a fistula between his sigmoid 
and bladder and he was readmitted in June 1982 for sigmoid 
resection.  The diagnoses were diverticulosis of the colon, 
chronic diverticulitis and hyperplastic colon polyp.  

The following month, he was again hospitalized with 
complaints of acute back and low substernal pain.  On upper 
gastrointestinal study, the barium was observed to go through 
the colotomy.  A computerized tomography (CT) scan showed a 
large dilated gallbladder.  X-ray examination showed chronic 
cholecystitis with superimposed acute cholecystitis and 
intermural hemorrhage.  The veteran had surgery for closure 
of the colostomy and gallbladder removal, as it was 
gangrenous.  

A June 1984 examination of the stomach, duodenum and 
esophagus showed a normal swallowing mechanism with no 
lesions of the stomach, duodenum and esophagus.  Ultrasound 
of the liver was negative. 

In May 1986, the veteran underwent a transurethral resection 
of the prostate upon findings of obstructive prostatic tissue 
with a known inguinal hernia..  The post operative diagnosis 
was obstructive benign prostatic hypertrophy.  He reported 
undergoing a similar procedure 30 years earlier.  

A February 1987 examination report shows diagnoses of 
diarrhea, probable irritable bowel syndrome, rule out 
infectious diarrhea, right upper quadrant pain status post 
cholecystectomy, rule out retained gallstones in common bile 
duct, rule out spastic colon.

A May 1987 hospitalization summary shows the veteran was 
admitted following an automobile accident.  The diagnoses 
upon discharge included abdominal pain, possibly reaction to 
codeine, irritable bowel syndrome, and situational stress.

In February 1990 the veteran was hospitalized with left 
ureteral-type colicky pains when voiding and suprapubic 
distress.  He underwent a cystoscopy and cystogram.  The 
postoperative diagnoses were recurrent urinary tract 
infections and prostatitis.  

In November 1990, he was hospitalized with complaints of 
chest pain.  An esophagogastroscopy showed gastritis and a 
small sliding hernia with some reflux esophagitis.  The 
examiner noted that the veteran had been under considerable 
stress and "this probably was the most important factor in 
his story."

On VA examination for the intestines in June 1992, the 
veteran complained of crampy abdominal pain and periodic 
diarrhea and nausea.  He stated that he had been hospitalized 
every two years since 1948 for crampy abdominal pain and had 
been diagnosed as having diverticulitis.  Examination showed 
tenderness in the lower abdomen and in the mid epigastrium.  
There was an umbilical hernia noted and a small bulge in the 
left of the vertical midline scar.  Bowel sounds were active.  
The diagnoses were history of diverticulitis, status post 
segmental resection and colostomy of the colon with colostomy 
closed and healed in 1982, status post exploratory laparotomy 
with cholecystectomy in 1982 with mild post cholecystectomy 
syndrome.  A June 1992 VA urology examination showed probable 
prostatism, doubt recurrent ureteral striction.  A June 1992 
general medical examination showed an incisional hernia, 
umbilical hernia, possible early left inguinal hernia, and 
exogenous obesity.

At his November 1992 hearing, the veteran testified that, 
during service, he was hospitalized for a week with 
complaints of stomach problems and lower abdominal pain.  He 
stated that a military physician diagnosed acute appendicitis 
while another indicated that his symptoms were related to 
tension and nerves.  On separation examination, he indicated 
that he did not mention his symptoms to the examiner because 
he was anxious to get home.  He also testified that in 
February 1949, he was rushed to a VA Hospital with similar 
symptoms, but was refused treatment.  He testified that he 
then went to Huron Hospital where the physicians indicated 
that an immediate appendectomy was necessary.  However, on 
discovering that he was unable to pay for such treatment, he 
was refused admission.  He stated that he was finally treated 
by his mother's physician, who diagnosed an intestinal 
problem and prescribed medication and rest.  He indicated 
that his attempt to retrieve these records was unsuccessful.  
His wife and an acquaintances testified that they had known 
the veteran since his separation from service and that they 
knew that he had been hospitalized on numerous occasions for 
complaints of stomach pain.

On VA examination in October 1995, the veteran reported a 
history of three transurethral resections of the prostate.  
With respect to current symptoms, he reported good force of 
stream, no urgency, no nocturia, no dysuria, no hematuria, no 
incontinence, and no history of urinary tract infections.  
The examiner noted that the veteran had minimal symptoms of 
urinary frequency, voiding every one to two hours.  However, 
the examiner concluded that the veteran had no urologic 
problems.  A urinalysis showed no evidence of hematuria or 
infection.

On VA examination in January 1996, the veteran complained of 
nocturia twelve times per night and incomplete voiding.  He 
denied hematuria or incontinence.  The diagnosis was 
prostatodemia.  A February 1996 VA examination of the stomach 
showed diagnoses of diverticulosis coli, status post sigmoid 
resection for diverticulitis, irritable bowel syndrome, 
obesity, and mild gastroesophageal reflex dysfunction, 
currently controlled by treatment with H2 blockers.

On VA examination in March 1996, the examiner noted that the 
claims folder indicated that the veteran had had documented 
diverticulitis coli with several episodes of diverticulitis 
culminating in a segmental resection of the sigmoid colon in 
1982 and a cholecystectomy in 1982 for acalculous 
cholecystitis.  The examiner stated that it was 
"conceivable" that the veteran's in-service episode of 
"appendicitis" was in fact a first episode of 
diverticulitis occurring on the right side or in the sigmoid 
colon if it were looped over into the right lower quadrant of 
the abdomen.  Without the service medical records, however, 
or the documentation of the appearance of the appendix during 
the segmental colectomy in 1982, he indicated that he was 
unable to determine the nature of the veteran's in-service 
pain.  

On VA medical examination in July 1997, the same examiner 
noted that the veteran had been hospitalized in service for 
treatment of severe, generalized abdominal pains.  It was 
further noted that the diagnosis was appendicitis and he was 
discharged seven days thereafter without operation.  The 
veteran reported that for the remainder of his service (about 
9 months), he had only mild episodes of gastrointestinal 
symptoms for which he rarely went to sick call.  Following 
his service separation, he stated that in January 1949, he 
experienced another attack of severe abdominal pains and 
sought treatment at the Huron Road Hospital emergency room.  
He indicated that the initial diagnosis was appendicitis; 
however, after it was discovered that he did not have medical 
insurance, he was discharged without operation.  He stated 
that he thereafter had episodes of abdominal pain, 
culminating in hospitalization.  The examiner indicated that 
he had reviewed the medical records and noted that he had a 
history of diverticulosis with diverticular ulcer on the 
right sides.  He speculated that the veteran may have had an 
episode of acute diverticulitis on the right side while in 
service.  As an additional alternative, he noted that 
irritable bowel syndrome, which was currently manifest, could 
have been present in service and would account for his 
symptoms; however, he indicated that in the absence of the 
service medical records, he could not definitely say whether 
the veteran's current disabilities were related to his period 
of service.  However, he stated that it was "very possible" 
that diverticulosis and irritable bowel syndrome were present 
at that time, as now.  Nonetheless, he indicated that his 
final opinion in this regard would depend on the results of 
further studies he ordered, to include barium enema X-ray and 
an upper gastrointestinal series.

A barium swallow test in August 1997 showed a normal upper 
gastrointestinal and small bowel follow-through.  It was 
noted that there was no evidence of an obstruction of the 
esophagus, hiatal hernia, or gastroesophageal reflux.  The 
duodenal bulb and stomach revealed no evidence of an active 
ulcer or mass lesion.  The duodenal sweep and proximal small 
bowel pattern was unremarkable.  A barium X-ray of the colon 
showed scattered diverticula of the distal sigmoid colon.  

In a September 1998 addendum, the VA examiner indicated that 
the veteran's current symptoms were consistent with a 
diagnosis of irritable bowel syndrome, which was also likely 
to have existed during the veteran's period of active duty.  
The examiner explained that while there was no documentation 
of this disability in the service medical records, the 
diagnosis of acute appendicitis was likely incorrect.  With 
respect to the diverticulosis complicated by episodes of 
diverticulitis, the examiner noted that diverticulosis had 
led to a segmental resection of the sigmoid colon in 1982.  
However, he concluded that, due to he veteran's youth, it was 
unlikely that diverticulosis or diverticulitis was present 
during his period of service.  He also stated that it was 
unlikely, in view of the natural history of acute 
appendicitis with perippendiceal abscess, that this would 
have escaped surgery at the time in the service.  In short, 
the examiner indicated that it is possible that the veteran's 
gastrointestinal symptoms documented in service were 
manifestation of irritable bowel syndrome, which was a 
concurrent diagnosis.  However, he stated that diverticulosis 
complicated by diverticulitis was "very unlikely" to have 
been present then, although it is now part of the recent 
medical history.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Id.  In order for a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

After carefully reviewing the evidence of record, the Board 
concludes that service connection for irritable bowel 
syndrome is warranted.  While the service medical records are 
negative for diagnoses of irritable bowel syndrome, as set 
forth above, an episode of "acute appendicitis" in April 
1948 was documented.  In that regard, the Board observes that 
the record contains a September 1998 opinion from a VA 
examiner to the effect that the symptoms manifested by the 
veteran in April 1948 were an early manifestation of 
irritable bowel syndrome, rather than appendicitis.  In view 
of the examiner's opinion that the veteran's current 
irritable bowel syndrome was also likely to have existed 
during his period of active duty, the Board concludes that 
service connection for that disability is warranted.  

Regarding the remaining claims, however, the Board concludes 
that they are not well grounded.  38 U.S.C.A. § 5107(a).  As 
set forth above, service medical records are largely 
unavailable.  While the December 1948 military separation 
medical examination report notes that the veteran had been 
hospitalized for "acute appendicitis" in April of that 
year, no current residuals of that episode were identified.  
In fact, on clinical evaluation, the veteran's abdomen and 
viscera, the anus and rectum, and the gastro-urinary system 
showed no significant abnormalities.  In addition, serology 
testing and a urinalysis were negative.  While the veteran 
reported post-service treatment in 1949 for symptoms similar 
to those he experienced in April 1948, he was unable to 
obtain records of that treatment, despite the assistance of 
the RO.  

As such, the first clinical post-service evidence of record 
is a hospitalization summary from March 1960, over eleven 
years after his separation from service, which indicates 
diagnoses of posterior urethritis, prostata-seminal 
vesiculitis with hypertrophy and fibrosis, and 
verumontanitis.  A review of that report does not disclose 
that the veteran complained of ongoing disability associated 
with the stomach, prostate, or colon, nor did the examiner 
indicate that any diagnosed disability was related to 
military service.  

While the subsequent medical evidence of record does contain 
diagnoses of disorders of the stomach, prostate and colon 
(including gastroesophageal reflux disease, gastritis, 
prostatitis, and diverticulitis of the colon), these 
disorders were first identified many years after the 
veteran's separation from service and the record contains no 
competent evidence relating any current or post-service 
disability of the stomach, prostate, or colon (other than 
irritable bowel syndrome) to the veteran's period of service, 
any incident therein, or any continuous symptomatology.  
While a VA examiner initially indicated a possible link 
between the veteran's diverticulitis of the colon and 
military service, upon obtaining additional information, he 
concluded that an etiologic relationship was very unlikely.  
Therefore, in the absence of clinical indication of 
disabilities of the stomach, prostate and colon in service or 
for many years thereafter, or of a link between any post-
service disabilities of the stomach, prostate, and colon and 
military service or any incident therein, the Board must 
conclude that the claims of service connection for 
disabilities of the stomach, colon, or prostate are not well 
grounded.

Likewise, regarding the claim of service connection for 
residuals of appendicitis, the Board notes that although the 
veteran's December 1948 military separation medical 
examination report notes that the veteran was hospitalized 
for acute appendicitis in service, there were no findings of 
associated residuals on examination.  In addition, a review 
of the record indicates that there is no post-service 
clinical evidence showing a diagnosis of appendicitis or 
residuals thereof, including the most recent VA examination 
reports and private treatment records.  In fact, in September 
1998, a VA examiner concluded that it was likely that the 
diagnosis of acute appendicitis noted in service was 
incorrect and that the veteran's symptoms were instead 
manifestations of irritable bowel syndrome.  Even if the 
Board were to assume for the sake of argument that 
appendicitis was present in service, there has been no 
showing of any residual disability from that episode.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In view of the foregoing, the Board concludes that the claim 
of service connection for residuals of appendicitis is not 
well grounded.  

Because the claims of service connection for disabilities of 
the stomach, prostate, and colon, and residuals of 
appendicitis, are not well grounded, VA is not obligated to 
assist the veteran in the development of any additional facts 
needed for adjudication of these claim on its merits.  
38 U.S.C.A. § 5107(a).  However, VA has an obligation to 
notify a veteran under section 5103(a) when the circumstances 
of the case put the Department on notice that relevant 
evidence may exist, or could be obtained, that if true, would 
make the claim 'plausible' and that such evidence had not 
been submitted with the application.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, however, the 
veteran has not identified any available medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, the VA has satisfied its duty 
to inform the veteran under 38 U.S.C.A. 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for disabilities of the stomach, colon, 
and prostate is denied.

Service connection for residuals of appendicitis is denied.

Service connection for irritable bowel syndrome is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

